Citation Nr: 1433069	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  09-43 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Service connection for a lung disability, to include asbestosis, claimed as due to exposure to asbestos.  



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty from November 1962 to November 1964 and had a period of active duty for training (ACDUTRA) in July 1965.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO)(the Agency of Original Jurisdiction (AOJ)).  

The most recent statement of the case (SOC) was issued in October 2009, and additional evidence, including private treatment records, has since been received (without a waiver of AOJ initial consideration).  A review of the new evidence found that it consists essentially of copies of private treatment records that were already associated with the record or are not pertinent to the issue on appeal.  Regardless, the AOJ will have opportunity to consider this evidence in the first instance on remand.

In April 2013, the Veteran filed a claim to reopen the previously denied claims of service connection for a liver disorder, congestive heart failure, diabetes, and vision impairment.  The claims to reopen have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's proposed theory of entitlement to service connection for a lung disability, to include asbestosis, is based on an allegation of exposure to asbestos in service.  In his March 2009 notice of disagreement, he alleged that he was exposed to asbestos working in the motor pool (helping to change brakes) during active duty service.  While his service personnel records do not reflect that he was a mechanic during active duty (his military occupational specialty (MOS) was light weapons infantry), they do show he was a mechanic helper on ACDUTRA in July 1965, creating the possibility of exposure to asbestos by virtue of working on brakes.  

Under VA's guidelines for development of evidence in claims alleging disability due to exposure to asbestos in service, development for information regarding the extent of any exposure to asbestos in service is necessary.  While service personnel records related to active duty were obtained, no actual narrative from the service department confirmed whether or not the Veteran's duties during his active duty service or period of ACDUTRA would have exposed him to asbestos.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."  

A May 2007 X-ray report from a private hospital notes bilateral basal pleural fluids were found, and that the assessment was that the Veteran had asthma.  Another May 2007 X-ray report from the same hospital notes a finding of a linear scar or subsegmental atelectasis in his right lower lung.  In April 2008, the Veteran sought treatment at the hospital for shortness of breath.  He was noted to have a history of chronic obstructive pulmonary disease (COPD).  An August 2008 CT scan showed restrictive lung disease.  A November 2008 consultation note indicates the Veteran had a history of asbestosis with pleural plaquing noted on an August 2007 CT scan.  

In light of the Veteran's possible exposure to asbestos during ACDUTRA and the current lung disability diagnoses, an examination to ascertain the nature and likely etiology of the current lung disability(ies) is necessary.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In an April 2013 letter, a physician (Dr. Shaw) noted that the Veteran was his patient.  As complete records of treatment the Veteran has received from that provider do not appear to have been secured, they must be sought (as pertinent evidence that is outstanding).   

In a November 2007 claim for pension, the Veteran indicated he received Social Security Administration (SSA) benefits (but did not specify whether the award was based on age or disability).   Medical records considered in connection with an SSA determination are constructively of record and must be secured.  In the same claim, he reported he had worked for General Motors from September 1965 to March 2005.  A September 2007 initial consultation note from a private physician notes the Veteran reported a "history of previous asbestos exposure at work."  There has not been an attempt by the RO to secure records of the Veteran's GM employment (which may show postservice occupational asbestos exposure and/or monitoring for asbestos-related disease); development for such records is also necessary.

The case is REMANDED for the following:

1. The AOJ should advise the Veteran that the complete records of his treatment for any lung disability (including from Dr. Shaw) and of any postservice occupational screening for asbestos exposure and/or asbestosis (including at General Motors from September 1965 to March 2005) are pertinent evidence that is outstanding, and ask him to submit an authorization for VA to secure such records.  The AOJ should secure all such records for the record.  If any private records sought are not received pursuant to VA's request, the AOJ should advise him that ultimately it is his responsibility to ensure that pertinent private treatment records are received.  

2. The AOJ should also ascertain whether the Veteran's SSA benefits are age/retirement or disability-related and, if the latter, obtain from SSA copies of their decision awarding the appellant SSA disability benefits and the record upon which the award was based.  If such records are unavailable, the reason for their unavailability must be explained for the record.

3. The AOJ should then arrange for all development required in claims of service connection based on exposure to asbestos in service, to include to ascertain the nature and extent of any such exposure prior to, during, and after his period of ACDUTRA in July 1965 (to specifically include working as a mechanic helper at Fort McCoy, Wisconsin during ACDUTRA and as an employee of General Motors after service).

4. The AOJ should then arrange for the Veteran to be examined by a pulmonologist to determine the nature and likely etiology of any lung disability found, and specifically whether such is related to any asbestos exposure in service, including during ACDUTRA in July 1965.  The AOJ should advise the examiner notice of its findings regarding the extent of the Veteran's exposures, if any, to asbestos on ACDUTRA, and pre and post service.  The Veteran's entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on review of the entire record, and interview/examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) any/each lung disability found.  Specifically, does the Veteran have a diagnosis of asbestosis or an asbestos-related lung disability? 

(b) What is the most likely etiology for each diagnosed asbestos-related lung disability?  Please opine whether such disability is at least as likely as not (a 50 % or better probability) related to the Veteran's service, including any exposure to asbestos working as a mechanic helper on ACDUTRA, or whether such disability is more likely than not (a greater than 50% probability) related to occupational exposure to asbestos prior to or after service.  

The examiner must explain the rationale for all opinions. 

5. The AOJ should then review the record and readjudicate the Veteran's claim.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

